Exhibit 10.2

CONSULTING AGREEMENT

This Agreement is being made and entered into this 15th day of March, 2005, by
and between Memory Pharmaceuticals Corp. (the “Company”), and Axel J. Unterbeck,
Ph.D. (“Consultant”).

WITNESSETH

WHEREAS, Consultant will no longer be an employee of the Company effective as of
April 1, 2005;

WHEREAS, the Company desires to secure services from Consultant to perform those
duties described herein and Consultant desires to provide such services;

WHEREAS, the Company desires to engage Consultant as an independent contractor
to perform the services described herein; and

WHEREAS, the parties desire to state the terms and conditions of Consultant’s
services, effective as of the date of this Agreement, as set forth below.

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

1. CONDITIONED UPON CONSULTANT EXECUTING SEPARATION AGREEMENT. Consultant agrees
that this Consulting Agreement is conditioned upon Consultant’s executing and
delivering in a timely manner and not exercising his right to revoke, the
Separation Agreement dated March 15, 2005 (the “Separation Agreement”). If
Consultant fails to do so, then this Consulting Agreement, even if signed by
Consultant and/or Company, shall be null and void.

2. TERM; TERMINATION.

2.1. The term of this Agreement shall commence on April 1, 2005 and shall
continue for a period of six (6) months until September 30, 2005 (the “Term”) or
until earlier terminated by the Company or Consultant as described herein.

2.2. The Company may terminate this Agreement prior to the end of the Term, but
only for “Cause”. For purposes of this Agreement, “Cause” shall have the same
meaning as is set forth in Section 7(b) of Consultant’s January 5, 1998
Employment Agreement. Consultant shall not be eligible for any further
compensation, bonus opportunity or paid benefit continuation if the consultancy
is terminated by the Company for Cause prior to the conclusion of the Term.
Notwithstanding any termination under this paragraph, Consultant shall continue
to remain subject to paragraph 6 herein.

2.3. Consultant may terminate the Consultant Agreement by giving the Company
thirty (30) days’ prior written notice, in which case the Company will pay
Consultant any amounts owed to date plus a bonus of five thousand dollars
($5,000.00), subject to paragraph 4.3. Consultant shall not be eligible for any
further compensation, bonus opportunity or paid benefit continuation if the
consultancy is terminated by Consultant prior to the conclusion of the Term.
Notwithstanding any termination under this paragraph, Consultant shall continue
to remain subject to paragraph 6 herein.

3. CONSULTING SERVICES.

3.1. During the Term, Consultant shall use his reasonable best efforts to assist
with projects identified by the CSO or CEO from time to time in areas related to
the Company’s R&D strategy and communications (the “Consulting Services”).
Consultant shall be available to the Company for at least ten (10) hours per
week.

3.2. Consultant may work for another person or entity during the Term, provided
that Consultant issue such request in advance and in writing to the CEO and CSO,
who shall provide the Company’s consent to such request if such other person or
entity is not in competition with the Company, but who may provide or withhold
such consent in their sole discretion if such other person or entity is in
competition with the Company, in each case within the meaning of Section 4(b) of
the January 5, 1998 Employment Agreement. In any event, Consultant shall remain
subject to the restrictions set forth in paragraph 6.

4. COMPENSATION AND REIMBURSEMENT.

4.1. The Company shall pay Consultant a fee of twelve thousand dollars
($12,000.00) per month, which shall be payable on a monthly basis. If the
consultancy is terminated prior to the conclusion of the Term, Consultant shall
be paid on a pro-rata basis for any work performed through such last date. The
Company shall issue a Form 1099 in connection with the compensation paid to
Consultant pursuant to this Agreement.

4.2. In each case subject to paragraph 4.3, (i) if the Consultant shall
voluntarily terminate this Agreement prior to the end of the Term pursuant to
Section 2.3, Consultant shall receive a bonus of five thousand dollars
($5,000.00) upon such termination; or (ii) if this Agreement is not terminated
by either the Company pursuant to Section 2.2 or the Consultant pursuant to
Section 2.3 prior to the expiration of the Term, then at the conclusion of the
Term, Consultant shall receive a bonus of twenty-five thousand dollars
($25,000.00).

4.3. Consultant agrees that at the conclusion of the Term (or sooner if the
Consulting Agreement is terminated prior to the Term’s conclusion), Consultant
shall execute and deliver a General Release in the form annexed hereto as
Exhibit 1. The payment of the bonus amount(s) described in paragraph 4.2 shall
be consideration for and conditioned upon Consultant’s execution and delivery of
the General Release.

4.4. The Company will reimburse Consultant for all reasonable home office
expenses incurred by him in the course of the performance of the Consulting
Services hereunder. Consultant shall not have an office at the Company or
secretarial support during the Term. The Company will continue to pay his cell
phone and blackberry charges, and his membership dues in those professional
societies of which he is currently a member, during the Term

4.5. The Company will allow Consultant to continue to be a member of its group
medical and dental insurance plans for the benefit continuation period required
by applicable law, which shall be at the Company’s expense during the Term, and,
thereafter at the Consultant’s expense for the remainder of the benefit
continuation period required by applicable law. In addition, the Company will
allow Consultant to remain covered by its portable executive disability
insurance plan, at the Company’s expense, during the Term. If Consultant obtains
alternate group medical or dental or alternate executive disability coverage
during the Term, Consultant agrees to notify the Company in writing within two
(2) days thereof, in such event, the Company will discontinue immediately its
payments. In addition, if the Term is terminated prior to September 30, 2005 by
either party, the Company shall immediately discontinue its payment of
Consultant’s benefit continuation expenses.

4.6. Consultant may continue use of the Company leased car during the Term.
Consultant agrees to inform Company in writing thirty (30) days prior to the end
of Term whether he intends to take over the lease personally after the Term. If
the Term is terminated prior to September 30, 2005 by either party, Consultant
shall inform the Company within two (2) days of providing or receiving notice of
termination whether he intends to take over the lease personally.

5. INDEPENDENT CONTRACTOR. During the Term of this Agreement, Consultant is an
independent contractor, not an employee or agent of the Company. In performance
of this Agreement, Consultant will be acting as an independent contractor
including, without limitation, for federal (including social security and
unemployment), state and local tax purposes. Consultant acknowledges that
Consultant shall have responsibility for payment of all taxes, social security
(FICA), withholding, unemployment insurance tax (FUTA) or other amounts due or
becoming due to any taxing authority, and Consultant further agrees to hold the
Company harmless from any and all claims and liability for such taxes and
penalties, and will indemnify the Company for any damages and losses, including
reasonable attorneys’ fees that the Company may incur in defense or payment of
any such claim for taxes or penalties levied against the Company on Consultant’s
account by any services covered under this Agreement. Except as may otherwise be
set forth in the Separation Agreement entered between Consultant and the
Company, the only monetary or economic obligation of the Company to Consultant
under the terms of this Agreement is to provide the payments and benefits set
forth in paragraph 4 of this Agreement. Consultant acknowledges and agrees that
Consultant shall not be entitled to participate in any pension, group life,
health and disability insurance or other employee benefit plans that may from
time to time be offered to employees of the Company, except as otherwise stated
herein Neither party shall have authority to, expressly or impliedly, bind or
attempt to bind the other in contract, debt or otherwise.

6. CONFIDENTIALITY AND NONCOMPETITION AGREEMENT. During the Term, Consultant
agrees to continue to abide by the terms of paragraphs 4, 5, 6, 8 and 9 of the
January 5, 1998 Employment Agreement, as amended, between Consultant and Company
(the “January 5, 1998 Employment Agreement”), which is incorporated herein by
reference, and the terms of which shall survive the Term. Consultant further
agrees that the time period referenced in paragraph 4(b) of the January 5, 1998
Employment Agreement shall be extended from one year to eighteen (18) months,
commencing on April 1, 2005 and ending on September 30, 2006.

7. MISCELLANEOUS.

7.1. Until and unless this Agreement is publicly disclosed by the Company,
Consultant understands and agrees that this Agreement, and the matters discussed
in negotiating its terms, are entirely confidential. It is therefore expressly
understood and agreed that, until such time as the Company publicly discloses
this Agreement, Consultant will not reveal, discuss, publish or in any way
communicate any of the terms, amounts or facts of this Agreement to any person,
organization or other entity, with the exception of disclosure (i) to his
immediate family members and professional representatives (including financial,
tax and legal), (ii) to any prospective employer, but only to the extent
necessary to inform such employer concerning any restrictions relating to
confidentiality and non-competition regarding Consultant’s ability to perform
services for such employer; (iii) required by law or by any court, arbitrator,
mediator or administrative or legislative body (including any committee thereof)
who has ordered or required Consultant to disclose or make accessible such
information, provided that Consultant will provide the Company with prompt
notice of such order so that it may seek an appropriate protective order or
other appropriate relief; or (iv) with respect to any litigation, arbitration or
mediation involving this Agreement.

7.2. This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, except for the Separation Agreement, the
January 5, 1998 Employment Agreement (as amended, and as modified herein) and
the General Release to be executed. This Agreement may not be assigned by
Consultant, and may not be amended or modified, except by the written consent of
both parties hereto. No failure or delay on the part of any party hereto in
exercising any right, power or remedy hereunder shall operate as a waiver
thereof. Headings to Sections herein are for the convenience of the parties
only, and are not intended to be or to affect the meaning or interpretation of
this Agreement. The validity, interpretation and performance of this Agreement
shall be governed by, and construed in accordance with, the internal law of the
State of New Jersey, without giving effect to conflict of law principles. Both
parties agree that the exclusive venue for any action, demand, claim or
counterclaim relating to the terms and provision of this Agreement, or to their
breach, shall be in the State or Federal courts located in the State of New
Jersey. All notices required to be delivered under this Agreement shall be
effective only if in writing and shall be deemed given when received by the
party to whom notice is required to be given and shall be delivered personally,
or by registered mail if to Consultant, to his home address as listed in the
Company’s records and if to the Company, to the CEO at the Company’s
headquarters.

7.3. Consultant will comply with all applicable laws and regulations in regard
to all of Consultant’s activities relating to this Agreement and the performance
of Consultant’s services hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

MEMORY PHARMACEUTICALS CORP.

     
/S/ Tony Scullion
  March 15, 2005
 
   
Tony Scullion, Chief Executive Officer
  Date
 
   
AXEL J. UNTERBECK, PH.D.
 

 
   
/S/ Axel J. Unterbeck, Ph.D.
  March 15, 2005
 
   
 
  Date

1

EXHIBIT 1 to CONSULTING AGREEMENT

GENERAL RELEASE

1. In exchange for Memory Pharmaceuticals Corp. providing Axel J. Unterbeck,
Ph.D. with good and sufficient consideration as recited in the Separation
Agreement dated      , 2005 (the “Separation Agreement”) and the Consulting
Agreement dated      , 2005 (the “Consulting Agreement”), Axel J. Unterbeck,
Ph.D., his heirs, executors, administrators, successors and assigns
(“Unterbeck”) hereby waives all claims against Memory Pharmaceuticals Corp.,
including its present or former parent, subsidiaries, divisions, affiliates,
successors, assigns, representatives, agents, shareholders, officers, directors
and employees (collectively the “Company”) and releases and discharges the
Company from liability for any claims or damages Unterbeck may have against it
as of the date of this General Release, including but not limited to any claim
relating to the performance of services pursuant to the Consulting Agreement,
whether known or unknown, including, but not limited to (and to the extent
applicable), any alleged violation of the Age Discrimination in Employment Act,
as amended, the Older Worker Benefits Protection Act; Title VII of the Civil
Rights of 1964, as amended; Sections 1981 through 1988 of Title 42 of the United
States Code; the Civil Rights Act of 1991; the Equal Pay Act; the Americans with
Disabilities Act; the Rehabilitation Act; the Family and Medical Leave Act; the
Fair Labor Standards Act; the Employee Retirement Income Security Act of 1974,
as amended; the Worker Adjustment and Retraining Notification Act; the National
Labor Relations Act; the Fair Credit Reporting Act; the Occupational Safety and
Health Act; the Uniformed Services Employment and Reemployment Act; the Employee
Polygraph Protection Act; the Immigration Reform Control Act; the retaliation
provisions of the Sarbanes-Oxley Act of 2002; the Federal False Claims Act; the
New Jersey Law Against Discrimination; the New Jersey Domestic Partnership Act;
the New Jersey Conscientious Employee Protection Act; the New Jersey Family
Leave Act; the New Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the
New Jersey Occupational Safety and Health Law; the New Jersey Smokers’ Rights
Law; the New Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting
Act; the retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract or implied contract or tort law or public policy or whistleblower
claim, having any bearing whatsoever on his performance of services for the
Company, including, but not limited to, any claim for attorneys’ fees and costs.

2. The terms of the previously executed Separation Agreement are hereby
reaffirmed, remain in full force and effect and are not in any way diminished by
the terms of this General Release.

3. This General Release shall be interpreted for all purposes consistent with
the laws of the State of New Jersey, without regard to its conflicts of law
provisions. If any clause of this General Release should ever be determined to
be unenforceable, it is agreed that this will not affect the enforceability of
any other clause or the remainder of this General Release or the Separation
Agreement.

4. Unterbeck’s signature below indicates that he is entering into this General
Release freely, knowingly and voluntarily, with a full understanding of its
terms. Unterbeck also acknowledges that he has had a period of at least
twenty-one (21) days in which to consider the terms of this General Release and
that he will have seven (7) days from the date he signs this General Release to
revoke it as it pertains to his release of claims under the Age Discrimination
of Employment Act, as amended, by notifying the Chief Executive Officer of
Memory Pharmaceuticals Corp. in writing prior to the expiration of the seven
(7) day period.

This General Release may be executed by facsimile signature, which shall be
deemed an original.

IN WITNESS WHEREOF, Unterbeck has hereunto set his hand and seal on the      day
of      , 2005.

 
 
AXEL J. UNTERBECK, PH.D.

Subscribed to and Sworn before me
This            day of 2005

     
Notary Public

2